DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz-Uribe et al. (NPL: Cylindrical lenses: testing and radius of curvature measurement).
As to claim 13, Diaz-Uribe discloses and shows in figure 1a and 1b, a device for testing a radius of curvature and/or detecting inhomogeneities of a curved X-ray grating for a grating-based X-ray imaging device, the device comprising: 
 a laser light source (Laser shown in figure) configured to generate a beam of light that diverges from a source point (inherently in laser there is point at which the source of light emanates from), propagates along a main optical axis of propagation of the beam and has a beam profile shaped as a line (although not disclosed in text, it is explicitly shown as a line of light in both figures 1a and 1b) (Abstract lines 2-3); 
a projection screen (labeled as screen or observing screen in the noted figures) for positioning in a plane at or near said source point to determine whether a projection 
reflective surface substantially coincides with said main optical axis (Abstract; the examiner notes that the limitations following “to determine” is the intended use of the noted apparatus an the prior art need only be capable of said determination, the examiner argues that since the prior art has disclosed the same structure (i.e. only a laser light source and projection screen), the structure is capable of the intended use as claimed) please see MPEP 2114(II) for further elaboration; it is further suggested to make the instant claim allowable similar in nature to the method claim, the claim can be amended to provide the requirement of analyzing something relative to the x-ray grating via a processor type limitation). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Uribe in view of Chen (U.S. PGPub No. 2009/0168026 A1).
As to claim 14, Diaz-Uribe does not explicitly disclose a device, wherein said laser light source is fixed to said projection screen. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Diaz-Uribe wherein said laser light source is fixed to said projection screen in order to provide the advantage of increased accuracy in fixing optical components relative to each other obviously removes and alignment requirements thus reducing any source of error in the system for measurement. 
As to claim 15, Diaz-Uribe does not explicitly disclose a device, wherein said projection screen is collapsible.
However Chen does disclose in ([0015]; [0017], ll. 7-12) where the projection screen can further be collapsible for easy transport between locations.  The examiner further takes Office Notice that a screen being collapsible has been well known in the art for many decades to allow easy transport of said screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Diaz-Uribe with a device, wherein said projection screen is collapsible in order to provide the advantage of increased versatility in having a collapsible screen one can obviously provide the advantage of a more portable system capable of use in varied measurement locations.
Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose a method for testing a radius of curvature and/or detecting inhomogeneities 
of a curved X-ray grating for a grating-based X-ray imaging device, the method 
comprising: determining whether a projection of said reflected beam of light 
in a plane at or near said source point is present outside a central region 
around said source point, wherein an absence of said projection outside said 
central region indicates that a radius of curvature of said concave reflective 
surface substantially corresponds to said predetermined distance and/or that 
said reflective surface is substantially homogeneously curved along a curve 
formed by the beam of light impinging on the concave reflective surface in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886